 

AMENDMENT TO INDEPENDENT CONSULTANT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made the 4th day of December, 2018.

 

BETWEEN:

 

MICHAEL A. BLUM, an individual, with an address of 2212 Glenbrook Way, Las
Vegas, NV 89117

 

(the “Consultant”)

 

AND:

 

ICOX INNOVATIONS INC., a corporation incorporated under the laws of the state of
Nevada and having an address at 4101 Redwood Ave, Building F, Los Angeles, CA
90066

 

(the “Company”)

 

(the Consultant and the Company are collectively referred to as the “Parties”)

 

WHEREAS:

 

A.The Consultant and the Company entered into an independent consultant
agreement dated October 9, 2017 (the “Consultant Agreement”);    B.In order to
accommodate the appointment of Swapan Kakumanu as the Chief Financial Officer of
the Company in connection with the listing of shares of the Company’s common
stock on the TSX Venture Exchange, the Company wishes to remove the Consultant
as the Chief Financial Officer of the Company to be effective as at 9:29 a.m.
(Eastern time) on December 4, 2018;    C.The Parties seek to amend the
Consultant Agreement to:

 

(i)modify the Consultant’s position with the Company to Chief Operating Officer,
effective as at 9:30 a.m. (Eastern time) on December 4, 2018,     (ii)modify the
consulting fee payable by the Company to the Consultant to $12,000 per month
following December 4, 2018, and     (iii)modify the services to be provided by
the Consultant to the Company to reflect the Consultant’s new position with the
Company as Chief Operating Officer,

 

all as further described in this Agreement;

 

D.Pursuant to Section 8.1 of the Consultant Agreement, the Parties may amend the
Consultant Agreement by mutual written agreement; and

 



 

- 2 -

 

E.Capitalized terms used herein, including the recitals, and not otherwise
defined herein shall have the meaning ascribed to them in the Consultant
Agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby expressly acknowledged by each party,
the Parties hereto agree as follows:

 

1.Amendments to Consultant Agreement

 

1.1.The Parties hereby agree to make the following amendments to the Consultant
Agreement:

 

(a)Section 1.1 of the Consultant Agreement is deleted in its entirety and
replaced with the following:

 

Commencing on the Effective Date and ending at 9:29 a.m. (Eastern time) on
December 4, 2018, the Consultant will hold the position of Chief Financial
Officer and provide such services to the Company as are described in Schedule A
to this Agreement (the “CFO Services”). Commencing as at 9:30 a.m. (Eastern
time) on December 4, 2018 (the “New Effective Date”), the Consultant will hold
the position of Chief Operating Officer and provide such services to the Company
as are described in Schedule B to this Agreement (the “COO Services” and
together with the CFO Services, the “Services”). The Consultant will also
provide any other services not specifically mentioned in Schedule A or B, as
applicable, but which, by reason of the Consultant’s capability, he knows or
ought to know are necessary to ensure that the best interests of the Company are
maintained. The Consultant shall be reasonably available to perform the Services
required under this Agreement.

 

(b)Section 3.1 of the Consultant Agreement is deleted in its entirety and
replaced with the following:

 

As compensation for carrying out the Services during the term of this Agreement,
the Company agrees to pay to the Consultant a signing bonus of $25,000, payable
within 30 days of the Effective Date, and a consulting fee in the amount of
$10,000 per month before the New Effective Date and $12,000 per month commencing
the New Effective Date, to be paid on a monthly basis at the end of each month.

 

(c)The following is added as Schedule B of the Consultant Agreement:

 

SERVICES

 

Defined terms used but not otherwise defined in this Schedule B have the meaning
ascribed thereto in the Independent Consultant Agreement dated effective October
1, 2017, as amended on December 4, 2018 (the “Agreement”) between Michael A.
Blum (the “Consultant”) and ICOX Innovations Inc. (the “Company”) of which this
Schedule B forms part.

 



 

- 3 -

 

The Services to be provided by the Consultant under the Agreement are as
follows:

 

(a)Plan and direct all aspects of the Company’s operational policies,
objectives, and initiatives;

 

(b)Develop policies and procedures for operational processes in order to ensure
optimization and compliance with established standards and regulations;

 

(c)Business development on behalf of the Company;

 

(c)All other duties generally associated with being a Chief Operating Officer;
and

 

(d)Such other activities as are reasonably directed by the Board.

 

2.General

 

2.1.Except as amended hereby, the Consultant Agreement continues in full force
and effect and the Consultant Agreement and this Agreement will be read and
construed together as one agreement. The Parties ratify and affirm the
Consultant Agreement as amended hereby (the “Amended Consultant Agreement”), and
agree that the Amended Consultant Agreement contains the entire understanding of
the Parties hereto with respect to the subject matter hereof. The Amended
Consultant Agreement supersedes all prior agreements and understandings between
the Parties with respect to the subject matter hereof.

 

2.2.Each Party, upon the request of the other Party, shall do, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged or
delivered, all such further acts, deeds, documents and assurances as may be
reasonably necessary or desirable to give effect to the transactions
contemplated by the Amended Consultant Agreement.

 

2.3.Each Party will be responsible for all of his or its own expenses, legal and
other professional fees, disbursements, and all other costs incurred in
connection with the negotiation, preparation, execution and delivery of this
Agreement and all documents and instruments relating hereto. The Parties agree
that they have had adequate opportunity to seek independent legal advice with
respect to the subject matter of this Agreement, and have either obtained such
advice or consciously chosen not to do so with full knowledge of the risks
associated with not obtaining such legal advice.

 

2.4.The Amended Consultant Agreement is governed by and construed in accordance
with the laws of the State of Nevada and the federal laws of the United States
of America applicable herein, and the Parties irrevocably submit to the
exclusive jurisdiction of courts of competent jurisdiction in the State of
Nevada.

 

2.5.This Agreement is effective as of the day, month and year written on the
first page hereof notwithstanding the actual date of execution.

 

2.6.This Agreement may be executed in counterpart and such counterparts together
shall constitute a single instrument. Delivery of an executed counterpart of
this Agreement by electronic means, including by DocuSign, facsimile
transmission or by electronic delivery in portable document format (“.pdf”),
shall be equally effective as delivery of a manually executed counterpart
hereof. The Parties acknowledge and agree that in any legal proceedings between
them respecting or in any way relating to this Agreement, each waives the right
to raise any defense based on the execution hereof in counterparts or the
delivery of such executed counterparts by electronic means.

 

[The remainder of this page has been intentionally left blank. Signature page
follows.]

 

 

- 4 -

 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day, month
and year first above written.

 

ICOX INNOVATIONS INC.

      By: /s/ James P. Geiskopf   Name: James P. Geiskopf   Title: Lead Director
 

 

SIGNED by MICHAEL A. BLUM

in the presence of:

)
)
)     )   Signature )     ) /s/ Michael A. Blum Print Name ) MICHAEL A. BLUM   )
  Address )     )     )     )   Occupation )  

 

 

 

